"Walton, J.
In 1869 the plaintiff taught a public school at Farmington Falls, in a district composed of what had formerly been school district number one in Farmington and school district *243number nine in Chesterville, ten weeks at five dollars per week. Farmington’s proportion of wages, thirty-five dollars, was paid to her. Chesterville’s proportion, fifteen dollars, was not paid to her. This is an action against the town of Chesterville to recover the fifteen dollars.' Her right to recover is resisted, — First, because the amount sued for has been advanced to her by a member of the school district; Second, because, as the defendants contend, the school district was never legally organized; Thirds, because the plaintiff obtained her certificate from and l’eturned her register to the superintending school committee of Farmington, instead of Chesterville. In our judgment no one of these objections is sustained.
I. It is undoubtedly true that the voluntary payment of another’s debt by a stranger will give no right of actioxx in the naxne of the stranger against the debtor; but it is not true that a xxxere advancement of the moxxey due by a stranger will bar a x'ight of action against the debtor by the original creditor. This action is in the xxame of the original creditor; and the fact that she was enabled to obtain axx advancement of the amount due her from an accommodating citizen, is no bar to it, the suit being prosecuted with her consent and under her authority. In fact, we are not prepared to say that the one making the advancement should not be regarded as an equitable assignee of the right of action, and entitled to the use of the plaiixtiff’s naxne to, recover the amouxxt due, without her consent even. But it is unnecessary to decide this point, for she testifies that she does authorize the suit to be carried on in her name.
II. School districts, whether a part of one or more towns, that have exexnised the privileges of a district for one year, are presumed to be legally ox-ganized. R. S., e. 11, § 16. It is uxmecessax*y to determine whether this is a conclxxsive or a disputable presumption; for this court has already held that evidence of an abortive attempt to organize the district is not sufficient to rebut the pi'esumption; and no other evidence is offered in this case. Collins v. School District, 52 Maine, 522. The school distxict in *244which the plaintiff taught had then exercised the privileges of a district for more than a year; and the presumption arising from this fact, that the district was legally organized, not being repelled, we must assume, in deciding this case, that it was legally organized. The second objection to the maintenance of the suit is not there-' fore sustained.
III. No school teacher can recover pay, unless the register required by law is properly kept, and returned; nor unless such teacher has obtained the requisite certificate from the school committee. In the case of union districts the certificate is to be obtained from and the register returned to the superintending school committee of the town “where the school house of such district is situated, or has been located, or where the school is kept; or if there is no such school house or school,” then to the committee of the oldest town from which a part of the district is taken. E. S., c. 11, § 41. It is true that this district had a school house in Chesterville. It is also true that it at one time voted to locate its school house there. But it also had a school house in the Farmington portion of the district, and its last vote was to locate the school house there; and the school was actually kept there; and Farmington was the oldest town. Under these circumstances, we think the plaintiff was justified in obtaining her certificate from, and returning her register to, the superintending school committee of the town of Farmington. The objection, therefore, that she should have obtained her certificate from the school committee of the town of Chesterville, and returned her register to them, is not sustained. Judgment for plaintiff for

fifteen dollars and interest from the date of her writ.

Appleton, C. J., Dickerson, Barrows, Daneorth and Virgin, JJ., concurred.